Citation Nr: 0016430	
Decision Date: 06/21/00    Archive Date: 06/28/00

DOCKET NO.  98-14 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for osteomyelitis for 
accrued benefits purposes.

2.  Entitlement to service connection for cause of the 
veteran's death


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, which denied the benefits sought.  The issues set 
forth on the title page of this decision are the only ones 
specified in the appellant's substantive appeal (Form 9).  

The veteran had active service from October 1941 to February 
1943.  


FINDINGS OF FACT

1.  The appellant was married to the veteran at the time of 
his death.

2.  The veteran was diagnosed with osteomyelitis left foot 
shortly after service, and such has reasonably been 
associated with an in-service automobile accident.  

3.  Competent medical evidence has not been submitted that 
would establish a nexus between the veteran's death and any 
service-connected disability.  


CONCLUSIONS OF LAW

1.  Osteomyelitis was incurred as a result of an in-service 
accident.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1999).

2.  The claim for service connection for cause of the 
veteran's death is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By way of background, the veteran was on authorized leave in 
December 1941 when struck by an automobile while walking.  
The veteran's injuries included a fracture of the left tibia 
and fibula, with a marked contusion and swelling of the calf 
muscles.  These injuries led to myositis and fibrosa of the 
quadriceps plantaris group.  The veteran was discharged from 
service in February 1943 as a result of these injuries.  In 
May 1943, the veteran was provided his first VA examination.  
He was diagnosed with a healed fracture of the left tibia and 
fibula; myositis, fibrosa, of the left quadriceps plantaris; 
traumatic arthritis of the left foot; and partial paralysis 
of the internal popliteal nerve.  Other disabilities not 
associated with the accident were also noted.  A May 1943 
rating decision granted service connection for these 
disabilities, finding that these disabilities were 50 percent 
disabling in the aggregate.

In April 1978, the RO granted service connection for chronic 
low back strain, finding that this disability was a result of 
the veteran's other service-connected disabilities.  Low back 
strain was deemed to be 10 percent disabling, thus raising 
the veteran's overall disability rating to 60 percent.  In 
August 1987, the veteran sought service connection for 
circulation problems and blood clots of the left leg, but 
service connection was denied in an unappealed rating 
decision dated later that month.

A March 1996 rating decision denied entitlement to an 
automobile and adaptive equipment and specially adapted 
housing.  In August 1996, the RO received a notice of 
disagreement with that rating decision from the veteran.  The 
next month the RO received a claim for service connection for 
osteomyelitis.  The veteran died later in September 1996.  
The September 1996 Certificate of Death issued by the State 
of Oregon lists the immediate cause of death as myocardial 
infarction due to or a consequence of atherosclerotic heart 
disease.  A significant contributing factor in the death was 
diabetes mellitus.  The Certificate of Death noted that an 
autopsy was not performed, and that the veteran died at 
Valley Community Hospital in Dallas, Oregon.  The Board notes 
that the appellant has submitted evidence that would reflect 
that she married the veteran in 1942.

I.  Service Connection for Osteomyelitis

As a preliminary matter, the appellant's claim for service 
connection for osteomyelitis is well-grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  That is, the 
Board finds that the appellant has presented a claim that is 
plausible.  The Board is also satisfied that all relevant 
facts have been properly developed.  No further assistance to 
the appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 
1 Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. App. 90 
(1990).

Upon the death of a veteran, periodic monetary benefits to 
which he was entitled at death under existing ratings or 
decisions, or those based on evidence in a claims file at the 
date of death, due and unpaid for a period of not more than 
two years prior to death, may be paid to qualified persons, 
such as the veteran's surviving spouse, children or dependent 
parents.  See 38 U.S.C.A. § 5121 (West 1991); 38 C.F.R. 
§ 3.1000 (1999).  

Further, in Jones v. West, the U.S. Court of Appeals for the 
Federal Circuit held that under 38 U.S.C. § 5101(a), "[a] 
specific claim in the form prescribed by the Secretary ... must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by the Secretary."  
The Federal Circuit further cited 38 U.S.C. § 5121.  Reading 
these two sections together compels the conclusion, according 
to the Federal Circuit, that, in order for a surviving spouse 
to be entitled to accrued benefits, the veteran must have had 
a claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision.

The appellant's central contention is that the veteran had 
osteomyelitis that had its origin as a residual of the 
December 1941 automobile accident.  A February 1947 VA 
examination noted that the veteran had seen a Dr. Harrison 
for osteomyelitis since his discharge from service.  In an 
April 1947 statement, Dr. C.F. Harrison informed the RO that 
he had treated the veteran for an open fracture of the upper 
third of the tibia from December 1941 to may 1947, and that 
he recalled such from both his memory and from office 
records.  

Other evidence in support of her claim includes November 1948 
correspondence from the Oregon Division of Vocational 
Rehabilitation to the RO, which related that the veteran was 
referred to a county welfare office because of a foot 
deformity resulting from osteomyelitis.  That letter 
requested further medical information from the RO.  In 
correspondence dated later that month, the RO informed the 
Division of Vocational Rehabilitation of the veteran's 
various service-connected disabilities.  Osteomyelitis was 
not a listed disability.  

Other evidence includes an August 1948 VA examination report.  
The veteran reported that in July 1948 he saw a Dr. White of 
Dallas, Oregon, who diagnosed and treated osteomyelitis with 
penicillin.  Resulting lesions had healed, and the 
osteomyelitis was described as in remission.  Objectively, 
two callus-like lesions were visualized, but no ulceration.  
While a healed fracture was diagnosed, no comment as to 
active osteomyelitis was made.

In June 1995, the veteran sought treatment for a sore left 
foot.  A cardiac work up was conducted due to a long history 
of cardiac problems prior to surgery.  The veteran had his 
first heart attack around 1977, and it was noted that a 
bypass was performed in November 1977.  A second bypass was 
performed in June 1988.  A third bypass was performed in 
1994.  The veteran was diagnosed with, among other things, 
osteomyelitis of the left foot, which was described as the 
result of the in-service automobile accident.  

In light of the above, the Board finds that service 
connection for osteomyelitis is warranted for accrued 
benefits purposes.  Initially, the Board notes that myelitis 
of all forms is a chronic disease as contemplated in 
38 C.F.R. § 3.309.  Further, 38 C.F.R. § 3.303(b) provides 
that with a chronic disease shown during service or within a 
presumptive period, subsequent manifestations of the same 
chronic disease at any later date, however, remote, are 
service-connected, unless clearly attributable to 
intercurrent causes.  The record reflects that the veteran 
was treated successfully for osteomyelitis after service, and 
at the physician who conducted the cardiac work-up in June 
1995 attributed a current diagnosis of osteomyelitis to the 
in-service automobile accident.  Further review of the 
medical evidence does not reflect that a contrary opinion has 
been obtained.  Thus, the Board finds that service connection 
for osteomyelitis is warranted for accrued benefits purposes.

II.  Service Connection for Cause of the Veteran's Death

When a veteran dies from a service-connected disability, the 
veteran's surviving spouse may be eligible for Dependency and 
Indemnity Compensation (DIC).  See 38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.5(a) (1999).  The death of a veteran 
will be considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or contributory cause of death. 

In a claim for service connection for the cause for the 
veteran's death, there must be evidence that a disorder 
incurred in or aggravated by military service either caused 
or contributed substantially or materially to cause the 
veteran's death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312 (1999).  The threshold issue, however, is whether the 
appellant has presented a well-grounded claim for service 
connection for the cause of the veteran's death.  A claimant 
must submit evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is plausible and 
capable of substantiation.  38 U.S.C.A. § 5107(a) (West 
1991); Epps v. Gober, 126 F.3d 1464, 1468 (1997).  Although 
the claim need not be conclusive, it must be accompanied by 
supporting evidence.  Tirpak v. Derwinski,  2 Vet. App. 609, 
611 (1992).

To establish that a claim for service connection is well 
grounded, the appellant must demonstrate the incurrence or 
aggravation of a disease or injury in service, the existence 
of a current disability, and a nexus between the in-service 
injury or disease and the current disability.  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  Epps, 126 F.3d 1464.

As noted above, the veteran was service-connected for several 
disabilities resulting from the December 1941 automobile 
accident.  The appellant's central theory is contained in an 
August 1998 VA Form 9, Appeal to Board of Veterans' Appeals.  
She stated that as a result of the automobile accident, the 
veteran developed a bone disease, presumably osteomyelitis, 
which led to an amputation of the left leg below the knee in 
1995.  Further, the appellant contends that the osteomyelitis 
contributed to his death, which should thus be service-
connected.

The above decision has in fact awarded service connection for 
osteomyelitis.  The issue in dispute is thus whether 
osteomyelitis or any other service-connected disability was 
either the principal or contributory cause of death.  In this 
regard, the veteran was provided a VA examination in December 
1987 as a result of a claim for service connection for 
atherosclerotic peripheral vascular disease.  The veteran's 
in-service injury was reviewed, as was his more recent 
history of a heart attack in 1977, resulting in bypass 
surgery that same year.  The veteran was a non-insulin 
dependent diabetic since 1985.  That examiner excluded a 
relationship between a cardiac embolus and atherosclerotic 
peripheral vascular disease and the veteran's in-service 
injuries.

In May 1995, the veteran had his second toe of the left foot 
amputated.  The operative report from Salem Hospital in 
Salem, Oregon noted that the veteran had ischemic gangrene 
and cellulitis of the toe, and it was noted that the 
veteran's interphalangeal joint had actually penetrated 
through the wound.  The cellulitis was noted to be secondary 
to peripheral vascular disease and insulin-dependent 
diabetes.  A pathology report noted that the toe had deep 
cellulitis and acute osteomyelitis.  

The veteran's health had not improved by the following month, 
and he again sought treatment at Salem Hospital.  A resulting 
consultation report noted that the veteran was by then an 
insulin-dependent diabetic with complaints of a sore left 
foot.  The amputation of the toe was noted, as was a long 
history of peripheral vascular disease and heart disease, 
including his heart attacks.  The veteran was diagnosed with 
possible osteomyelitis, diabetes, and atherosclerotic 
peripheral vascular disease and atherosclerotic coronary 
artery disease.  The veteran underwent a radical debridement 
of the left foot with a ray amputation of the second toe.  
The operative room report noted the veteran's relevant 
history, including peripheral artery disease and diabetes, 
but this did not include osteomyelitis.  Pre-surgery erythema 
was noted to extend almost to the ankle

The radical debridement was not successful, and in August 
1995, the veteran underwent a below the knee amputation of 
the left leg at Salem Hospital.  The impression was 
cellulitis and gangrene of the left forefoot with an 
inability to heal at the site of the previous amputation.  A 
resulting pathology study of the amputated limb showed 
atherosclerotic peripheral vascular disease with chronic 
ischemic changes and ulceration.  As noted above, the veteran 
passed away in September 1996 at Valley Community Hospital.  
Records surrounding his death have not been obtained by the 
RO.

In light of the above, the Board finds that the appellant's 
claim for service connection for cause of the veteran's death 
is not well grounded, and must be denied on this basis.  
Towards this end, while the veteran indeed may have been 
service-connected for osteomyelitis, the Certificate of Death 
does not list this disease as an immediate or contributing 
cause of death.  Indeed, circulation problems were 
specifically denied service connection in an August 1987 
rating decision, and diabetes mellitus has never even been 
alleged to be the result of service.

Finally, the widow implicitly relies of 38 C.F.R. § 3.310(b), 
which provides that cardiovascular disease developing in a 
veteran who has a service-connected amputation of one lower 
extremity at or above the knee or service-connected 
amputations of both lower extremities at or above the ankles, 
shall be held to be the proximate result of the service-
connected amputation or amputations.  In this case, however, 
even assuming, without deciding, that the veteran's 1995 
below the knee amputation was a result of osteomyelitis, the 
veteran's various cardiovascular diseases long predated his 
1995 amputation, and thus, cannot be presumed the result of 
the amputation.  Moreover, the amputation was below the knee 
and therefore the provisions of the cited regulation do not 
apply in this case.

Ultimately, only the appellant has alleged any nexus between 
the veteran's September 1996 death and any service-connected 
disability.  However, as a layperson, she is not competent to 
provide a medical opinion, such as an opinion on medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  In the absence of competent medical evidence 
relating the veteran's death to a service-connected 
disability, the claim for service connection for cause of 
death is not well grounded, and must be denied on this basis.

VA has no duty to assist a claimant in developing the 
evidence in the absence of a well-grounded claim.  Epps, 126 
F.3d at 1468; Grivois v. Brown, 6 Vet. App. 136, 140 (1994).  
Further, the Board is unaware of any outstanding evidence 
which could serve to well ground the appellant's claim for 
service connection.  Consequently, there is no further duty 
on the part of VA to inform the appellant of the evidence 
necessary to complete her application for the benefits 
sought.  38 U.S.C.A. § 5103 (West 1991); McKnight v. Gober, 
131 F. 3d 1483 (Fed. Cir. 1997).


ORDER

Service connection for osteomyelitis is granted for accrued 
benefits purposes.

Service connection for cause of the veteran's death is 
denied.




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals


 

